Citation Nr: 9921329	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for jungle rot (a 
dermatological disorder) of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1973 to June 1976 and 
from May 1977 to August 1979.  The veteran had two years of 
foreign service but no combat service is demonstrated.  The 
veteran had some Reserve service following active duty.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which found five of the veteran's claims for service 
connection to be not well grounded.  This case was previously 
before the Board in December 1998 at which time three claims for 
service connection were found to be not well grounded.  The two 
remaining claims were remanded to allow the veteran the 
opportunity of showing chronicity of symptoms from service to 
present.  In accordance with that remand action, the veteran was 
contacted by the RO in February 1999 at his correct address in 
Texas.  The veteran failed, neglected, or refused to respond.  
Should its efforts to obtain evidence prove unsuccessful for any 
reason which the claimant could rectify, VA shall so notify the 
claimant and advise him that the ultimate responsibility for 
furnishing evidence rests with the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159.  The veteran had initially requested a 
personal hearing before a Board Member but in June 1998 he 
withdrew that request.


FINDINGS OF FACT

1.  There is no medical evidence of migraine headaches in 
service, there is no confirmed diagnosis of chronic migraine 
headaches at present and there is no medical evidence 
demonstrating a causal connection or nexus between any present 
headaches and any incident, injury or disease of active service.

2.  There is no medical evidence of jungle rot or a chronic 
dermatological disorder of the feet during service, there is no 
confirmed diagnosis of a chronic dermatological disorder of the 
feet at present, and there is no medical evidence demonstrating a 
causal connection or nexus between any present dermatological 
foot problems and any incident, injury or disease of active 
service.



CONCLUSION OF LAW

The claims for service connection for migraine headaches and 
jungle rot are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  With respect to headaches, the service medical records 
reveal that in August 1978, the veteran complained of neck pain 
and occipital headache.  Examination resulted in a finding of a 
tension headache.  The only other notation during service was an 
April 1979 entry demonstrating that the veteran complained of 
headache, hot and cold chills, increased temperature and 
diarrhea.  The finding was an upper respiratory infection.  With 
respect to jungle rot or, more properly, a dermatological 
disorder of the feet, in June 1977, the veteran was noted to have 
a three-day history of dry, cracked skin on the right foot which 
was painful and the diagnosis was Athlete's foot.  The veteran 
was seen three days later with additional complaints of Athlete's 
foot of the right foot and he was provided a physical profile to 
allow the wear of an open-sandal on the right foot for seven 
days.  The service medical records contain no other complaints, 
findings or treatment for headaches or a dermatological disorder 
of the feet.  

In a report of medical history, completed by the veteran himself, 
for a service physical examination in April 1977, he reported 
that he did not have frequent or severe headaches, head injury, 
skin diseases, lameness, foot trouble, frequent trouble sleeping, 
depression or excessive worry.  The physical examination itself 
noted that the veteran's head, feet, lower extremities, and 
neurologic functions were normal.  The report of medical history, 
completed by the veteran himself, for a physical examination for 
separation from active service in July 1979 contained the 
veteran's negative responses to inquiries as to whether he had 
frequent or severe headache, skin disease, head injury, foot 
trouble, frequent trouble sleeping, or depression or excessive 
worry.  The physical examination itself noted that the veteran's 
head, feet, lower extremities, and neurologic functions were 
normal and there was no noted abnormalities regarding chronic 
headaches or a chronic dermatological disorder of the feet.  

The veteran was provided a Reserve military service physical 
examination in October 1985.  Again, he noted no problems with 
headache, head injury, lameness, skin disease, foot trouble, 
frequent trouble sleeping, or depression or excessive worry.  The 
physical examination itself noted that the head, feet, lower 
extremities, and neurologic functions were normal and there was 
no noted abnormality regarding headache or a dermatological 
disorder of the feet.  While some service medical records might 
be missing, a request for the production of all service records 
was answered with a reply that all records had previously been 
produced.

Sixteen years after the veteran separated from active service, he 
filed his initial claims for service connection in October 1995.  
Two months later, in December 1995, the veteran presented himself 
at a VA medical center complaining of problems with a rash of the 
feet, migraine headaches and nerve problems.  He said these 
problems occurred during military service.  He said his service 
representative had told him to come to the VA medical center and 
get checked.  He denied headache at that time.  His service 
medical records were not available but the veteran told health 
care providers that he had been treated in the military for 
severe migraine headaches and jungle rot of both feet.  He 
reported some heel pain and occasional dermatophytosis of the 
toes, "but not now."  Examination of the right foot showed 
minimal evidence of dermatophytosis.  The diagnosis was 
"possible" migraine and "history" of dermatophytosis.  The 
veteran was provided a podiatry consultation which revealed; that 
the toenails were thick and dystrophic but the webs were dry, the 
skin was xerotic, there were fissures on the feet plantarly, 
muscle strength was within normal limits, neurovascular status 
was within normal limits and there was no paronychias, no 
cellulitis and no sign of infection.  The veteran's toenails were 
debrided and he was provided a topical ointment.  The veteran was 
also provided a neurological consultation and the examination was 
entirely negative.  A diagnosis of "probable" migraine was 
provided with no indication of how that diagnosis was arrived at, 
other than a history provided by the veteran himself.

The veteran submitted private medical records, some apparently 
involving a workmen's compensation claim in Texas.  These records 
indicate that the veteran had bilateral carpal tunnel syndrome 
which was surgically repaired in May 1989.  In June 1990, the 
veteran reported a rash which came and went on his hands.  He 
thought the rash was from wearing rubber gloves.  He no longer 
wore the gloves and thought he still had the rash.  He reported 
that it gets better "whenever I have a doctor's appt."  (Emphasis 
on original.)  The impression was probable contact dermatitis.  
In August 1992, the veteran complained of an infected great toe 
on the right foot.  A partial removal of the right great toenail 
was performed.  The impression was an infected toenail.  

Private records referred to an injury in March 1994, and there 
were problems with neck pain and cervical spine injury and/or 
degenerative changes.  In March 1994, the veteran reported having 
migraine headaches with neck and back pain.  He was also seen for 
nerve conduction studies in 1989 and 1994.  This testing was 
principally for the veteran's bilateral ulnar neuropathy but 
there was no complaint, finding, or history of migraine 
headaches.

In November 1995, the veteran was seen for his complaint of a 
severe allergic reaction after wearing Neoprene and latex gloves.  
There was swelling, rash and blistering.  He was diagnosed as 
having a contact dermatitis of the hands and pruritic rash with 
secondary cellulitis.  There was a past medical history provided 
by the veteran of headaches.  However, there was no complaints, 
findings or treatment of a dermatological disorder of the feet.  
The veteran reported that he had not seen a dermatologist in the 
Waco Region.  

In February 1997, the veteran was provided a series of VA 
examinations.  He was provided a VA psychiatric examination with 
no claims folder for review which resulted in a diagnosis of a 
sleep disorder and an anxiety disorder.  Axis III diagnoses were 
provided of migraines and Athlete's foot but this examination 
report contains no discussion let alone any report of a physical 
examination of such disorders and there is no explanation for how 
these Axis III diagnoses were arrived at other than as a history 
provided by the veteran himself.  A VA orthopedic examination of 
the veteran's ankles based on his complaints resulted in findings 
of normal X-rays and objective findings which did not reveal any 
instability.  A VA neurological evaluation contained the 
veteran's reported history of migraine headache with treatment by 
Morphine and Codeine.  Objective findings were that the cranial 
nerves were intact, sensation was equal bilaterally and the only 
diagnosis was a "history of migraine headaches."  A VA 
examination of the skin contained the veteran's complaints of a 
history of "jungle rot."  Objective findings were that "there is 
no evidence of problems at this time with his feet.  There are no 
blisters or peeling noted of his feet in the area of his toes."  
No skin disorder was found.  The diagnosis was no objective 
findings at this time.

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Appeals for Veterans Claims 
(Court) has provided that a well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Although a claim not need be conclusive, it must be accompanied 
by evidence.  The VA benefits system requires more than just an 
allegation; a claimant must submit supporting evidence and the 
evidence must justify a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  When the issue presented in an application for 
service-connected disability is factual in nature, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded claim 
under 38 U.S.C.A. § 5107(a); see Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).

However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A claimant cannot meet the 
burden imposed by Section 5107(a) merely by presenting his own or 
other lay testimony, because lay persons are not competent to 
offer medical opinions.  Espirtu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation cannot 
constitute sufficient evidence to render a claim well grounded 
under Section 5107(a); if no cognizable evidence is submitted to 
support the claim, it cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court held that in order 
for a veteran's claim for service connection to be well grounded, 
there must be competent evidence of:  (1) Current disability in 
the form of a medical diagnosis; (2) incurrence or aggravation of 
a disease or injury in service in the form of lay or medical 
evidence; (3) a nexus or causal connection between inservice 
injury or disease and current disability in the form of medical 
evidence.  A claim that is not well grounded does not present a 
question of fact or law over which the Board has jurisdiction.  
38 U.S.C.A. § 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Analysis:  The veteran's claim for service connection for 
migraine headaches is not well grounded because there is no 
confirmed clinical diagnosis of migraine headache at any time 
during or after service.  The only headaches noted in the service 
medical records was a single instance of a tension headache in 
1978, and another headache which was associated with an upper 
respiratory infection in 1979.  While all of the service medical 
records may not be available, physical examinations conducted in 
1977, 1979 and 1985 specifically contain medical histories filled 
out by the veteran himself which indicated there had been no head 
injury and that there was no problem with chronic headaches.  No 
chronic headache or migraine headache was documented on any of 
these physical examinations.  There is no indication of any 
chronic headache in the clinical evidence on file for many years 
after service.  

Commencing with the veteran's claim for service connection in 
October 1995, there are reports of migraine headaches but these 
are all provided in history by the veteran himself.  A VA 
neurological consultation in January 1996 was entirely negative.  
While there was a finding of "probable" migraine, there is no 
clinical identification of any reasons or bases for that 
diagnosis other than as a result of history reported by the 
veteran himself.  Similarly, the veteran's February 1997 VA 
neurological examination resulted in no other diagnosis than a 
"history of" migraine headaches.  That history is only provided 
by the veteran and there is no clinical confirmation of migraine 
headaches at any time during or after service.  There is also no 
clinical evidence of chronic headaches during or for many years 
after service.  If the veteran does indeed have chronic headaches 
at present, there is no clinical evidence demonstrating that it 
is attributable to any incident, injury or disease of active 
service.  Accordingly, his claim for service connection for 
migraine headaches must be denied as not well grounded.

The veteran's claim for service connection for jungle rot or a 
dermatological disorder of the feet is also not well grounded.  
The veteran is shown to have had a single acute instance of 
Athlete's foot involving the right foot during service of an 
approximate six-day duration for which he was provided a one-week 
physical profile allowing him to wear a right-foot sandal.  There 
is no diagnosis in the service medical records of a chronic 
dermatological disorder, including Athlete's foot.  While all 
service medical records may not be available, physical 
examinations conducted in 1977, 1979, and 1985 all contain 
histories provided by the veteran himself in which he reported 
having no foot trouble, no skin disease, and no lameness of any 
type.  None of these three physical examinations contain any 
diagnoses of a chronic dermatologic foot disorder.  There is no 
clinical evidence of a chronic dermatological foot disorder for 
many years after service.  

When the veteran presented himself for admission at a VA medical 
center in January 1996, it was recorded that the veteran had some 
heel pain and occasional dermatophytosis of the toes, "but not 
now."  Examination of the right foot showed minimal evidence of 
dermatophytosis.  During a podiatry consultation, the toenails 
were thick and dystrophic and were debrided but there was no 
diagnosis of a chronic dermatological disorder.  Finally, during 
a February 1997 VA examination of the skin, there was no evidence 
of foot problems at the time of examination.  There were no 
blisters or peeling in the area of the feet or toes.  The 
diagnosis was "no objective findings at this time."  Because 
there is no clinical evidence of a chronic dermatological 
disorder of the feet during or at any time after service, the 
veteran's claim for service connection for such a disorder is not 
well grounded.

Although where claims are not well grounded, VA does not have a 
duty to assist the veteran in developing facts pertinent to the 
claim, VA may be obligated to advise a claimant of the evidence 
needed to complete the application.  In this case, the RO has 
fulfilled its obligation in that the statements of the case have 
clearly indicated that the veteran's claims for service 
connection are not well grounded and lack clinical evidence 
demonstrating evidence of claimed disease or injury during 
service and/or at present.  The veteran was requested to provide 
evidence necessary to support his claim both before and after the 
Board's previous December 1998 remand.  Furthermore, by this 
decision, the Board is informing the veteran of the evidence that 
is lacking and which is necessary to make claims for service 
connection well grounded.


ORDER

Service connection for migraine headaches is denied.

Service connection for jungle rot (a dermatological disorder) of 
the feet is denied.



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals




 

